EXHIBIT 99.1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Expressed in Canadian Dollars) Suite 2300, Four Bentall Centre 1055 Dunsmuir Street, PO Box 49334 Vancouver, BC V7X 1L4 Phone: 604-558-1784 Email: invest@pretivm.com 1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited - Expressed in thousands of Canadian dollars) March 31, December 31, Note ASSETS Current assets Cash and cash equivalents $ $ Receivables and other 3 Non-current assets Mineral properties, plant and equipment 4 Other assets 6 Restricted cash Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities 5 $ $ Non-current liabilities Long-term debt 6 Decommissioning and restoration provision 7 Deferred income tax EQUITY Share capital 8 Contributed surplus 8 Deficit ) ) Total liabilities and equity $ $ Contingencies 11 On behalf of the Board: “Ross A. Mitchell” “George N. Paspalas” Ross A. Mitchell (Chairman of Audit Committee) George N. Paspalas (Director) The accompanying notes are an integral part of these consolidated financial statements. 2 2 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Unaudited - Expressed in thousands of Canadian dollars, except for share data) For the three months ended March 31, March 31, Note EXPENSES Share-based compensation 8 $ $ Salaries Investor relations Office Listing and filing fees Professional fees Insurance Travel and accommodation 75 Amortization 4 34 15 Consulting 12 12 Operating loss ) ) Foreign exchange gain Interest income Financing and interest costs ) - Accretion of decommissioning and restoration provision 7 ) (9 ) Loss on financial instruments at fair value 6 ) - Loss before taxes ) ) Deferred income tax recovery Net loss and comprehensive loss for the period $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 3 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited - Expressed in thousands of Canadian dollars) For the three months ended March 31, March 31, Note CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Items not affecting cash: Accretion of decommissioning and restoration provision 56 9 Amortization 34 15 Loss on financial instruments at fair value 6 - Deferred income tax recovery ) ) Share-based compensation 8 Unrealized foreign exchange gain ) - Changes in non-cash working capital items: Receivables and other ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued 8 Share issue costs ) ) Proceeds from exercise of stock options Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral properties, plant and equipment 4 ) ) Restricted cash - ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the period Cash and cash equivalents, beginning of the period Effect of foreign exchange rate changes on cash and cash equivalents ) - Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited - Expressed in thousands of Canadian dollars, except for share data) Note Number of common shares Share capital Contributed surplus Deficit Total Balance - December 31, 2014 $ $ $ ) $ Shares issued under private placement - - Share issue costs - ) - - ) Deferred income tax on share issue costs - - - Shares issued upon exercise of options ) - Value assigned to options vested - - - Loss for the period - - - ) ) Balance - March 31, 2015 $ $ $ ) $ Balance - December 31, 2015 $ $ $ ) $ Shares issued under marketed offering 8 - - Share issue costs 8 - ) - - ) Deferred income tax on share issue costs - - - Shares issued upon exercise of options 8 ) - Value assigned to options vested 8 - - - Loss for the period - - - ) ) Balance - March 31, 2016 $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 5 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the three months ended March 31, 2016 and 2015 (Expressed in thousands of Canadian dollars, except for share data) 1. NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010. The address of the Company’s registered office is Suite 2300, Four Bentall Centre, 1055 Dunsmuir Street, PO Box 49334, Vancouver, BC, V7X 1L4. The Company is in the business of acquiring, owning, evaluating and developing gold/silver/copper mineral interests and owns the Brucejack and Snowfield Projects located in Northwest British Columbia, Canada. The Company is in the process of developing the Brucejack Project and exploring the Snowfield Project. The Company’s continuing operations and the underlying value and recoverability of the amount shown for mineral properties, plant and equipment is entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete exploration and development, the ability to obtain the necessary permits to mine for exploration and evaluation assets, and future profitable production or proceeds from the disposition of the projects. 2. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed consolidated interim financial statements have been prepared in accordance with IAS34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”). The accounting policies and methods of application in these financial statements are consistent with those applied by the Company in its most recent annual consolidated financial statements. Accordingly, these financial statements should be read in conjunction with the Company’s annual consolidated financial statements for the year ended December 31, 2015, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the IASB. These condensed consolidated interim financial statements are expressed in thousands of Canadian dollars (unless otherwise stated) which is the Company’s functional currency. These condensed consolidated interim financial statements were authorized for issue by the Board of Directors on May12,2016. Critical accounting estimates and judgments The preparation of financial statements requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying its accounting policies. Estimates and other judgments are regularly evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances. The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of these condensed consolidated interim financial statements that could result in a material effect in the next financial year on the carrying amounts of assets and liabilities: 7 6 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the three months ended March 31, 2016 and 2015 (Expressed in thousands of Canadian dollars, except for share data) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont’d) · Impairment of exploration and evaluation assets The application of the Company’s accounting policy for impairment of exploration and evaluation assets requires judgment to determine whether indicators of impairment exist including factors such as, the period for which the Company has the right to explore, expected renewals of exploration rights, whether substantive expenditures on further exploration and evaluation of resource properties are budgeted and results of exploration and evaluation activities up to the reporting date. Management has assessed impairment indicators on the Company’s exploration and evaluation assets and has concluded that no impairment indicators exist as of March 31, 2016. · Impairment of mineral properties, plant and equipment The application of the Company’s accounting policy for impairment of mineral properties, plant and equipment requires judgment to determine whether indicators of impairment exist. The review of impairment indicators includes consideration of both external and internal sources of information, including factors such as market and economic conditions, metal prices and forecasts, commercial viability and technical feasibility and estimated project economics. Management has assessed impairment indicators on the Company’s mineral properties, plant and equipment and has concluded that no impairment indicators exist as of March 31, 2016. · Fair value of derivatives and other financial liabilities The fair value of financial instruments that are not traded in an active market are determined using valuation techniques. Management uses its judgment to select a variety of methods and make assumptions that are mainly based on market conditions existing at the end of each reporting period. Refer to Note 10 for further details on the methods and assumptions associated with the construction financing. 3. RECEIVABLES AND OTHER March 31, December 31, Taxes receivable $ $ BC Mineral Exploration Tax Credit receivable Prepayments and deposits Other receivables 27 23 $ $ 7 7 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the three months ended March 31, 2016 and 2015 (Expressed in thousands of Canadian dollars, except for share data) 4. MINERAL PROPERTIES, PLANT AND EQUIPMENT Mineral properties Construction in progress Plant and equipment Exploration and evaluation assets Total Cost Balance, beginning of period $ Additions - 62 Transfer from construction in progress to plant and equipment - ) - - Balance, end of period $ Accumulated depreciation and depletion Balance, beginning of period $
